Citation Nr: 0433932	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  94-12 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for an anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel







INTRODUCTION


The veteran served on active duty from February 1, 1972 to 
March 6, 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating decision of the 
Boston, Massachusetts Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim 
for service connection for an anxiety disorder.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND


?	This case is remanded for another VA examination.


This case was remanded by the Board in October 2000.  The 
Board requested that the RO schedule the veteran for a mental 
disorders examination if the RO deemed the case to be well-
grounded.  As such, the veteran was scheduled for an 
examination in March 2002.

During the March 2002 examination, the examiner stated that 
veteran served on active duty from 1971 to 1972 and was 
discharged in October 1972.  The examiner stated that he 
veteran was hospitalized at Jamaica Plain VAMC in April 1973, 
and was later transferred to the Bedford VAMC.  The examiner 
later stated that the veteran was on active duty from 
February 1972 to March 1973.  The diagnosis indicated that 
the veteran's history was compatible with the onset of his 
current diagnosis of schizo-affective disorder beginning in 
service even though it was not treated in service.  
Ultimately the examiner opined that the veteran was treated 
within one year of discharge from service.

The RO addressed the VA examiner's report in the June 2002 
supplemental statement of the case (SSOC).  The SSOC stated 
the following: no competent lay or medical evidence that a 
disease or injury was incurred in or aggravated by military 
service was found; the VA examiner erroneously determined 
that the veteran had active duty service from February 1972 
to March 1973; the VA examiner erroneously concluded that the 
veteran was treated within one year of discharge when seen at 
the VAMC Boston in 1973; the veteran's actual service dates 
were from February 1, 1972 to March 6, 1972; there was no 
evidence of treatment within one year of discharge; there was 
no evidence of an acquired psychiatric condition during 
active duty; the examiner's opinion was based on history 
given by the veteran that was unsupported by objective, 
contemporaneous evidence.  

Because the report of the March 2002 VA examination was 
apparently based on factual errors, the veteran should have 
been afforded another examination upon receipt of the March 
2002 examiner's report.  As such, the Board finds the medical 
evidence of record to be insufficient.  As the Court of 
Appeals for Veterans Claims (Court) explained in Colvin v. 
Derwinski, 1 Vet.App. 171, 175 (1991), the Board may consider 
only independent medical evidence to support its findings.  
In any case, VA adjudicators may not substitute their own 
judgments for the medical judgments of physicians. As the 
Court noted in Colvin, if the medical evidence of record is 
insufficient, the remedy is to supplement the record by 
seeking an advisory opinion, ordering a medical examination 
or citing recognized medical treatises in its decisions that 
clearly support its ultimate conclusions.  Colvin at 175









Under the circumstances described above, additional 
development of the veteran's claim should be accomplished.  
Accordingly, this case is REMANDED to the RO for the 
following:

1.  The veteran should be scheduled for a VA 
examination.  The claims folder, and a copy of this 
REMAND should be made available to the examiner in 
conjunction with the examination.  The examiner should 
determine the nature and likely etiology of any mental 
disorders found.  The examination report should include 
responses to the following:

a.  Based on the examination findings in 
conjunction with the review of the claims folder, 
provide diagnoses of all the veteran's mental 
disorders.

b.  Based on the examination findings in 
conjunction with the review of the claims folder, 
for each disorder identified in response to (a), 
state as precisely as possible the time of onset of 
such disorders.  

c.  Based on the examination findings in 
conjunction with the review of the claims folder, 
for each disorder identified in response to (a), 
state whether it is as least as likely as not that 
the disorder is the result of disease, injury, or 
other incident in service.

2.  Upon completion of the above, the RO should review 
the evidence of record and enter its determination with 
respect to entitlement to service connection for a 
mental disability.  In the event that the claim is not 
resolved to the satisfaction of the appellant, the RO 
should issue a supplemental statement of the case, a 
copy of which should be provided the veteran, and his 
representative.  After they have been given an 
opportunity to submit additional argument, the case 
should be returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



